Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/858,897 filed on April 27, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 and 06/03/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worones et al (USPGPub 20190346484) in view of Wang et al (USPGPub 20090058399).

    PNG
    media_image1.png
    702
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    691
    483
    media_image2.png
    Greyscale

Prior Art: Worones and Wang respectively
Regarding claim 1, Worones discloses a current transformer (200) comprising: a first handle portion (214 left)  and a first distal portion (208 left); a second handle portion (214 right) and a second distal portion (208 right); a first core (around 224 left) having a first proximal core end (middle of 220 left) and a first distal core end (at 210 left), the first core mounted in rotational contact within the first distal portion (rotation as the device is opened and closed); and a second core (around 224 right) having a second proximal core end (middle of 220 right) 
However, Wang discloses a first housing (first shield 88) and a second housing (second shield 90). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Worones in view of Wang in order to protect the device and user from harm of electrical components. 


Regarding claim 2, Worones discloses wherein a pivot member (222) is attached to the first core and the first housing comprises an indentation to receive the pivot member (shown in figs 2 and 3 where the bias element receives the pivot member). 

Regarding claim 3, Worones discloses wherein a pivot member is attached to the first housing and the first core comprises an indentation to receive the pivot member (figs 2 and 3 as well with par 35 discloses cavities in which elements are placed within. Therefore there is an indentation).

Regarding claim 4, Worones discloses wherein there is a gap between the first housing and the first core (par 35 discloses 222 has a cavity. Therefore there is a gap between first housing and core). 

Regarding claim 5, Worones discloses wherein the first housing has a semi-elliptical shape (as shown in fig 2 and 3 as being a semi-elliptical). 

Regarding claim 6, Worones in view of Wang does not fully disclose wherein a ratio of (i) a distance between the fulcrum point and an end of the first distal portion and (ii) a distance between the fulcrum point and an end of the first handle portion is at least 5 to 1.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Worones in view of Wang in order to provide better leverage to open and close the current transformer.

Regarding claim 7, Worones in view of Wang does not fully disclose wherein a ratio of (i) a distance between the fulcrum point and an end of the first distal portion and (ii) a distance between the fulcrum point and an end of the first handle portion is at least 7 to 1.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Worones in view of Wang in order to provide better leverage to open and close the current transformer.

Regarding claim 8, Worones in view of Wang does not fully disclose wherein a maximum thickness of the first housing is less than or equal to 11 millimeters.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Worones in view of Wang in order to protect the user and circuitry from harm.

Regarding claim 9, Worones does not disclose a lock attached to the second handle portion and adapted to rotate about an axis; wherein the lock is adapted to rotate about the axis into contact with the first handle portion preventing rotation of the first housing and the second housing about the fulcrum point.
However, Wang discloses a lock (as trigger 42) attached to the second handle portion and adapted to rotate about an axis; wherein the lock is adapted to rotate about the axis into contact with the first handle portion preventing rotation of the first housing and the second housing about the fulcrum point (if trigger is not activated the fulcrum point is not rotated preventing rotation of the housing). It would have been obvious to a person having ordinary 

Regarding claim 10, Worones does not disclose wherein the lock is made of plastic.
However, Wang discloses wherein the lock is made of plastic (par 14 discloses housing being made of plastic which is connected to the housing. Therefore the lock is also made of plastic). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Worones in view of Wang in order to prevent harm to the user and circuitry. 

Regarding claim 11, Worones discloses comprising a memory chip adapted to store a first scale factor of the first core and a second scale factor of the second core (inside of device 102 where the memory chip is able to store values including scale factors).


	Regarding claim 12, Worones discloses a current sensing device (figs 1-3) comprising: a current transformer (200) for sensing a current in an alternating current (AC) power line (115), the current transformer comprising: comprising a first handle portion (214 left) and a first distal portion (208 left); comprising a second handle portion (214 right) and a second distal portion (208 right); a first core (around 224 left) having a first proximal core end (middle of 220 left) and a first distal core end (at 210 left), the first core mounted in rotational contact within the first distal portion (rotation as the device is opened and closed), wherein the first core is wrapped with a first conductor winding (par 35 discloses the coil around a core); and a second core (around 224 right) having a second proximal core end and a second distal 
However, Wang discloses a first housing (first shield 88) and a second housing (second shield 90). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Worones in view of Wang in order to protect the device and user from harm of electrical components. 

Regarding claim 13, Worones discloses wherein a pivot member (222) is attached to the first core and the first housing comprises an indentation to receive the pivot member (shown in figs 2 and 3 where the bias element receives the pivot member). 

Regarding claim 14, Worones discloses wherein a pivot member is attached to the first housing and the first core comprises an indentation to receive the pivot member (figs 2 and 3 

Regarding claim 15, Worones discloses wherein there is a gap between the first housing and the first core (par 35 discloses 222 has a cavity. Therefore there is a gap between first housing and core). 

Regarding claim 16, Worones discloses wherein the first housing has a semi-elliptical shape (as shown in fig 2 and 3 as being a semi-elliptical). 

Regarding claim 17, Worones in view of Wang does not fully disclose wherein a ratio of (i) a distance between the fulcrum point and an end of the first distal portion and (ii) a distance between the fulcrum point and an end of the first handle portion is at least 5 to 1 or 7 to 1.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Worones in view of Wang in order to provide better leverage to open and close the current transformer.

Regarding claim 18, Worones in view of Wang does not fully disclose wherein a maximum thickness of the first housing is less than or equal to 11 millimeters.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claim 19, Worones does not disclose a lock attached to the second handle portion and adapted to rotate about an axis; wherein the lock is adapted to rotate about the axis into contact with the first handle portion preventing rotation of the first housing and the second housing about the fulcrum point.
However, Wang discloses a lock (as trigger 42) attached to the second handle portion and adapted to rotate about an axis; wherein the lock is adapted to rotate about the axis into contact with the first handle portion preventing rotation of the first housing and the second housing about the fulcrum point (if trigger is not activated the fulcrum point is not rotated preventing rotation of the housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Worones in view of Wang in order to prevent the opening and closing of a current transformer. 

Regarding claim 20, Worones discloses comprising a memory chip adapted to store a first scale factor of the first core and a second scale factor of the second core (inside of device 102 where the memory chip is able to store values including scale factors).
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El-Essawy et al (USPGPub 20120319675): discloses a non-contact voltage sensor with a clamping locking mechanism. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868